NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 14 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10242

                Plaintiff-Appellee,             D.C. No.
                                                1:12-cr-01256-DKW-1
 v.

JACOB LYMAN,                                    MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                             Submitted May 12, 2021**
                             San Francisco, California

Before: NGUYEN, OWENS, and FRIEDLAND, Circuit Judges.

      Jacob Lyman appeals from the district court’s order denying his motion to

reduce his sentence under 18 U.S.C. § 3582(c)(1)(A)(i). The district court held

that Lyman had not shown “extraordinary and compelling” reasons warranting his

release or a reduction in his sentence. 18 U.S.C. § 3582(c)(1)(A)(i). In doing so,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court relied on the U.S. Sentencing Commission’s policy statement in

U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13.

      After the district court’s decision, we held that “the current version of

U.S.S.G. § 1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C.

§ 3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, 993 F.3d

797, 802 (9th Cir. 2021) (per curiam). “The Sentencing Commission’s statements

in U.S.S.G. § 1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A)

motions filed by a defendant, but they are not binding.” Id.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess Lyman’s § 3582(c)(1)(A)(i) motion under the

standard set forth there. We offer no views as to the merits of Lyman’s

§ 3582(c)(1)(A)(i) motion.

      Lyman’s motion to expedite is denied as moot.

      VACATED AND REMANDED.




                                          2